[Cite as State v. McGee, 2022-Ohio-2045.]

                                COURT OF APPEALS OF OHIO

                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

              Plaintiff-Appellee,                 :
                                                            Nos. 110980 and 110981
                      v.                          :

DEVIN MCGEE,                                      :

              Defendant-Appellant.                :


                                 JOURNAL ENTRY AND OPINION

              JUDGMENT: AFFIRMED
              RELEASED AND JOURNALIZED: June 16, 2022


           Criminal Appeal from the Cuyahoga County Court of Common Pleas
                    Case Nos. CR-21-657445-A and CR-21-657539-A


                                             Appearances:

              Michael C. O’Malley, Cuyahoga County Prosecuting Attorney,
              and Kristin M. Karkutt, Assistant Prosecuting Attorney, for
              appellee.

              Patituce & Associates, LLC, Joseph C. Patituce, Megan M.
              Patituce, and Chloe A. Greenawalt, for appellant.


MICHELLE J. SHEEHAN, P.J.:

               Defendant-appellant Devin McGee appeals his convictions after

entering guilty pleas in two criminal cases. We affirm McGee’s convictions because

we find that the trial court did not abuse its discretion denying McGee’s motions to
discharge counsel and withdraw plea. Further, we find that the trial court properly

imposed consecutive sentences and McGee has not shown that his counsel was

ineffective.

I. PROCEDURAL HISTORY AND STATEMENT OF FACTS

               In 2021, McGee was indicted in two separate criminal cases. On

March 4, 2021, in Cuyahoga C.P. No. 657539, McGee was indicted for two counts of

rape in violation of R.C. 2907.02(A)(2), one count of kidnapping in violation of

R.C. 2905.o1(A)(4)    with   a   sexual   motivation    specification   pursuant   to

R.C. 2941.147(A), one count of felonious assault in violation of R.C. 2903.11(A)(1),

and one count of aggravated menacing in violation of R.C. 2903.21(A).

               On March 5, 2021, in Cuyahoga C.P. No. 657445, McGee was indicted

with one count of improperly handling firearms in a motor vehicle in violation of

R.C. 2923.16(B), one count of carrying a concealed weapon in violation of

R.C. 2923.12(A)(2), and one count of falsification in violation of R.C. 2921.13(A)(3).

These counts included forfeiture specifications pursuant to R.C. 2941.1417(A).

               On March 23, 2021, McGee’s appointed counsel in both cases filed a

motion to withdraw from representation, citing a conflict of interest. On March 24,

2021, the trial court granted the motion to withdraw and appointed new counsel to

represent McGee.

               On September 15, 2021, McGee entered into a plea agreement with

the state. In Cuyahoga C.P. No. 657539, McGee entered pleas of guilty to two counts

of sexual battery in violation of R.C. 2907.03(A)(1), one count of abduction in
violation of R.C. 2905.02(A)(1), and one count of attempted felonious assault in

violation of R.C. 2923.02 and 2903.11(A)(1).          The remaining charge and

specifications were nolle prosequi. In Cuyahoga C.P. No. 657445, McGee entered a

plea of guilty to improperly handling firearms in a motor vehicle in violation of

R.C. 2923.16(B) and agreed to forfeit the firearm listed in the indictment. The

remaining charges were nolle prosequi.

              When conducting the plea colloquy with McGee, the trial court

informed him of the maximum penalties he faced for each count and also informed

him that by pleading guilty he could be subject to a total term of incarceration of

16 years in Cuyahoga C.P. No. 657539 and a term of incarceration of up to 18 months

in Cuyahoga C.P. No. 657445. McGee indicated to the trial court that he understood

that the trial court made no promise of any particular sentence in order to induce

him to enter the plea agreement and agreed that nobody had threatened or promised

him anything to enter into the plea agreement other than what was put on the

record. McGee further responded “yes” when asked by the trial court if he was

satisfied with his lawyer’s representation.

              On October 7, 2021, McGee filed a pro se motion to discharge counsel.

Within the motion, McGee stated that his attorney did not “represent him properly.”

McGee further stated that his attorney did not clearly communicate the plea

agreement and potential sentence to him and did not share the evidence the

prosecution had against him. McGee told the trial court that these actions by his

attorney led him to enter “a blind plea” with no discussion of any specifics regarding
sentencing. McGee said that he was frightened and “weary” of going to trial and that

he felt taken advantage of because he had “never been in criminal trouble and [had]

a lack of experience regarding the legal process.” McGee detailed his interactions

with his attorney, telling the court that his attorney asked him the same questions

every time he saw him, didn’t seem to remember him, rushed video calls, and did

not communicate with McGee’s family. McGee also felt that his attorney showed no

“fight” in defending him.

              On October 18, 2021, the trial court held a hearing on McGee’s motion

to discharge counsel. McGee addressed the trial court and stated that he was not

comfortable with his lawyer or the plea, that he felt his lawyer was not fighting for

him, and that his family had “a lawyer in place right now.” McGee indicated the new

lawyer had not been hired yet, that he was not going to “throw his life away,” and

that he had “never been in trouble for nothing.” The trial court noted on the record

that McGee had juvenile offenses of violence, as well as convictions for driving under

the influence and drug abuse as an adult and had several misdemeanor offenses that

were pending in Cleveland Municipal Court.

              McGee told the trial court that he wanted his attorney to withdraw his

plea. When the trial court asked McGee why he wanted to withdraw his plea, McGee

indicated that he wasn’t comfortable with counsel and that counsel was not working

for him and incorporated his written motion to discharge counsel. The trial court

denied the motion to discharge counsel and the oral motion to withdraw plea and

proceeded to sentencing.
              Before hearing from the parties in regard to sentencing, the trial court

informed McGee of his duties to register as a sex offender. The assistant prosecuting

attorney reminded the court that the parties agreed the offenses were not allied

offenses of similar import at the time of the plea. The trial court then asked McGee’s

counsel if he reviewed the presentence investigation report and found it to be

accurate. Counsel replied that he did. The trial court recited the summary of the

victim, C.J.’s account of the offenses from the presentence investigation report as

follows:

      The victim stated that she was supposed to hang out with a friend of
      hers that she refers to as Boo, B-o-o. * * *

            She stated that Boo and another male picked her up and the
      other male was driving. The victim described the guys had a bottle of
      liquor and wanted her to drink some. She stated that when they
      arrived at the west side the guys made her roll marijuana to smoke.
      She stated that Boo and his brother went to a room together and came
      back out a short time later and they smoked the marijuana.

            The victim stated that Boo began to force her to drink the liquor
      that was left in the bottle. She started saying that she wanted to go
      home. She stated that she was in the living room when Boo began to
      try to take her clothes off. She stated that Boo grabbed her purse and
      threw it across the room and dumped it on the floor. She stated that
      Boo said to his brother, Whoa, she don’t act right. Go get the cords.
      End quote. All she wanted to do is drink and smoke and nothing else.

           She ran — she stated that she ran to try to grab the phone, but
      the brother grabbed her and pulled her by the hair and started
      dragging her towards the kitchen. In the kitchen, Boo began to
      strangle her with his hands around her neck. She told him that she
      could not breathe so they grabbed her inhaler and gave it to her. She
      continued to tell them that she wanted to go home.

          Boo then grabbed her phone and broke the screen on the front
      door handle — front room door handle. She stated that he then
      grabbed two chains that were around his neck and broke them off. She
      ran towards the kitchen to go get a knife but the brother was stopping
      her and would not let her go.

            She described urinating on the floor in the living room and Boo
      stating, You need to clean it up, and the brother stated, You need to
      clean this up or something’s going to happen to you. She then heard
      them say, quote, Get the chopper, get the chopper. She thought her
      life was going to end.

             She stated she was screaming for them to let her go and they
      dragged her to the bedroom. She stated that Boo ran the shower water
      and made her shower while they stood outside the door. She then
      stated that they did not give her extra clothes she had in the bathroom
      and she only had a towel. Boo then ripped the towel she had covering
      her body and describes that both males at the time began to touch her.
      Boo put his penis in both [sic] her anus and was also bending her over
      in the shower part of the bathroom. Boo was on top of her with his
      knee and not allowed [sic] her to get up.

           She stated the brother at the time was looking through the closet
      for the cords and Boo stated, quote, She don’t want to give it to him.
      He about to take it from you, end quote. She stated that she was not
      about to lose her life and ran and grabbed a knife. She began to
      threaten the males with a knife trying to leave the apartment. At this
      point she finally got her belongings and ran out of the apartment.

            While on the phone with the police, [McGee and his brother]
      pulled up in the brother’s vehicle. The victim did describe a light-
      skinned female in the back seat of the vehicle with the brother and
      [McGee]. She stated that the brother had put his fingers in both her
      vagina [sic] and tried to perform oral sex on her while [McGee] held
      her down but she kicked him to stop it from happening.

             The assistant prosecuting attorney informed the trial court that after

McGee was apprehended, McGee denied any sexual activity until he was confronted

with the fact that his DNA was in the sexual assault kit from the victim. C.J.

addressed the court and told the court that McGee had ruined her life, that she had

nightmares for months, and has panic attacks for which she takes more medication
than ever before. She remains scared, does not trust people, and hates McGee for

what he did, especially in light of the fact that she thought he was her friend.

               McGee’s counsel stated McGee was 30 years old, had lived with his

children and mother for three of the past several years, has been a certified

carpenter, had a year of college, and was a retail store manager. Counsel also read

a letter from McGee’s grandmother, which related that McGee had recent tragedy in

his life as he lost his grandfather, his sister was killed in a car accident, and his

brother-in-law committed suicide. She believed that the incident happened due to

abuse of alcohol and marijuana and the crimes were out of character for McGee, who

has a sincere belief in God. McGee addressed the court and stated he wished he

would have gone to trial and informed the court that the other individual charged

pleaded guilty to attempted felonious assault and abduction and was sentenced to

community control sanctions.

               The trial court announced that it considered the seriousness and

recidivism factors in the case as well as the purposes and principles of the sentencing

statutes. The trial court indicated it took into account McGee’s behavior in court

showing a lack of respect to the victim while she spoke and found it to be indicative

of McGee’s character. The trial court noted McGee was not truthful when he said

that he had not been in trouble before. As to the crimes committed, the trial court

found that

      [t]hese cases are rare, and they are always shocking when they occur.
      If there is ever a case that justifies consecutive time, this is it. This is
      it. Shame on you, Mr. McGee. You do not deserve to walk amongst
      the free. You are a physical terrorist for what you did to [C.J.].

              The trial court announced its reasons and findings for imposing

consecutive sentences by stating:

      I find a 16-year sentence on the sexual battery case is not
      disproportionate to what occurred. You put your penis in the victim’s
      anus and in her vagina. You were violent with her while doing so. You
      dragged her around the carpet. You threatened to tie her up with
      cords. You mentioned about a knife, i.e., the chopper in the
      presentence investigation. I mean, you know, who does this other
      than like Idi Amin. You’re a monster. So the harm is so great or
      unusual that a single term does not accurately reflect the seriousness
      of the conduct. Sixteen years is not disproportionate to the acts
      committed by you.

              In sentencing McGee, the trial court imposed an aggregate term of

imprisonment of 17 years, 6 months. In Cuyahoga C.P. No. 657445, the trial court

imposed a prison term of 18 months to be served consecutively to the prison term

imposed in Cuyahoga C.P. No. 657539 and ordered the forfeiture of the seized

firearm. In Cuyahoga C.P. No. 657539, the trial court imposed an aggregate prison

term of 16 years, with 5 years on each count of the two counts of sexual battery, 36

months on the count of abduction, and 36 months on the count of attempted

felonious assault to be served consecutively.

II. LAW AND ARGUMENT

      A. SUMMARY OF ASSIGNMENTS OF ERROR

              McGee raises four assignments of error that, for the sake of clarity, we

address out of order. The first assignment of error argues that the trial court erred

in denying his motion to discharge counsel. The third assignment of error alleges
that the trial court abused its discretion by denying his motion to withdraw plea, and

the second alleges that counsel was ineffective for failing to file motions on his behalf

prior to sentencing. Finally, McGee’s fourth assignment of error argues that the trial

court erred by imposing consecutive sentences.

      B.  THE TRIAL COURT DID NOT ABUSE ITS
      DISCRETION BY DENYING McGEE’S MOTION TO
      DISCHARGE COUNSEL

               McGee’s first assignment of error reads:

      The trial court erred by denying appellant’s motion to discharge
      counsel.

               After he entered into the plea agreement and seven days before

sentencing, McGee filed a pro se motion to discharge counsel.              McGee gave

generalized information that he did not feel counsel communicated well with him

and that he did not believe counsel fought for him. McGee further indicated that he

had never been in trouble and that he was not familiar with the legal process.

               McGee argues that the trial court erred by denying this motion

because the motion was timely filed, he had counsel ready to be hired, and he was

forced to argue the motion to discharge counsel pro se. He further argues that the

lack of communication with counsel was so great, he was denied counsel. The state

argues that the motion to discharge counsel was not timely because it was made after

the plea agreement had been reached and only one week before sentencing. The

state further argues that the reasons for wishing to discharge counsel were nothing
more than general, nonspecific reasons and that the trial court was within its

discretion to deny the motion.

              We review a trial court’s decision to deny an indigent defendant’s

request for new counsel or to discharge counsel for an abuse of discretion. State v.

Cowans, 87 Ohio St.3d 68, 73, 717 N.E.2d 298 (1999). An abuse of discretion

“‘implies   that   the   court’s   attitude    is   unreasonable,    arbitrary   or

unconscionable.’” Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983), quoting State v. Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144 (1980).

              A criminal defendant who is appointed counsel needs to show good

cause for the court to substitute counsel. State v. Conway, 108 Ohio St.3d 214,

2006-Ohio-791, 842 N.E.2d 996, ¶ 148, citing Cowans at 72. The burden to

demonstrate good cause to appoint new counsel rests with the defendant. Id.; State

v. Patterson, 8th Dist. Cuyahoga No. 100086, 2014-Ohio-1621, ¶ 18; State v. Ortiz-

Santiago, 2017-Ohio-8878, 100 N.E.3d 1127, ¶ 23 (8th Dist.). In order to necessitate

a hearing on the request for new counsel, the reasons stated for wanting the

discharge of counsel must be specific, not merely “vague or general.” State v.

Johnson, 112 Ohio St.3d 210, 2006-Ohio-6404, 858 N.E.2d 1144, ¶ 68.

              Where issues of communication are cited as the defendant’s reason to

discharge counsel, the Ohio Supreme Court found that

      [t]o discharge a court-appointed attorney [on the basis of a failure to
      communicate,] the defendant must show “a breakdown in the
      attorney-client relationship of such magnitude as to jeopardize a
      defendant’s right to effective assistance of counsel.”
State v. Coleman, 37 Ohio St.3d 286, 292, 525 N.E.2d 792 (1988), quoting People v.

Robles, 2 Cal.3d 205, 215, 85 Cal.Rptr. 166, 466 P.2d 710 (1970). We have found

that “‘[h]ostility, tension, or personal conflict between an attorney and a client that

do not interfere with the preparation or presentation of a competent defense are

insufficient to justify the withdrawal of appointed counsel.’” State v. Crew, 8th Dist.

Cuyahoga No. 86943, 2006-Ohio-4102, ¶ 17, quoting State v. Dykes, 8th Dist.

Cuyahoga No. 86148, 2005-Ohio-6636, ¶ 7.

               The parties in this case direct us to United States v. Mack, 258 F.3d

548, 556 (6th Cir.2001), which outlines factors that may be considered to evaluate

the propriety of a trial court’s decision upon a motion to discharge counsel:

      When reviewing a district court’s denial of a motion to withdraw or
      substitute counsel, we generally must consider: (1) the timeliness of
      the motion, (2) the adequacy of the court’s inquiry into the matter,
      (3) the extent of the conflict between the attorney and client and
      whether it was so great that it resulted in a total lack of
      communication preventing an adequate defense, and (4) the
      balancing of these factors with the public’s interest in the prompt and
      efficient administration of justice. See United States v. Williams, 176
      F.3d 301, 314 (6th Cir.1999); United States v. Jennings, 83 F.3d 145,
      148 (6th Cir.1996).

               After entering his plea and one week prior to sentencing, McGee filed

his motion to discharge counsel. McGee’s motion to discharge counsel contained

reasons for wanting to replace counsel to include McGee’s belief that counsel did not

communicate well and that he felt counsel was not “fighting” for him. Prior to the

sentencing hearing, the trial court reviewed the motion and then provided McGee

the opportunity in court to state his reasons and explain why he wanted to discharge
appointed counsel. Given McGee’s complaints regarding discovery and lack of

communication, his filing of the motion after the plea agreement was entered would

militate against considering the motion to discharge counsel as timely filed.

              At the plea hearing, McGee informed the trial court he was satisfied

with counsel, which contradicted his written motion and his statements given in

court. As to McGee’s complaints of entering a “blind” plea, which we interpret to

mean his entering a plea without an understanding of the likelihood of any

particular sentence, the trial court ensured at the plea hearing that McGee was both

aware of the maximum penalties he faced and that the trial court promised no

particular sentence.   McGee’s complaints regarding counsel and the lack of

communication were general in nature and the specific gaps in information that

McGee complained of are contradicted by the record made at the plea hearing.

Further, we note his counsel obtained a plea agreement that significantly reduced

the potential sentence that could be imposed if McGee were found guilty of the

charges after trial. As such, we cannot find that “the extent of the conflict between

the attorney and client * * * was so great that it resulted in a total lack of

communication preventing an adequate defense.” Id.; see also State v. Davis, 8th

Dist. Cuyahoga No. 101208, 2014-Ohio-5144, ¶ 13 (“Even if appellant did not get

along well with counsel, a lack of rapport is not sufficient to constitute a total

breakdown when it does not inhibit the attorney from both preparing and

presenting a competent defense.”).      Accordingly, we cannot say that McGee

demonstrated that the trial court abused its discretion by denying the motion to
discharge counsel after the plea had been taken and McGee’s first assignment of

error is overruled.

      C.   THE TRIAL COURT DID NOT ABUSE ITS DISCRETION BY
      DENYING McGEE’S MOTION TO WITHDRAW PLEA AND McGEE
      DID NOT SUFFER INEFFECTIVE ASSISTANCE OF COUNSEL

               McGee’s second assignment of error reads:

      Trial counsel was ineffective when counsel failed to file appellant’s
      pre-sentence motion to withdraw plea in accordance with appellant’s
      wishes.

               McGee’s third assignment of error reads:

      The trial court erred in denying appellant’s pre-sentence motion to
      withdraw plea.

               We address the third assignment of error first. Crim.R. 32.1 governs

withdrawals of guilty pleas. It provides that “[a] motion to withdraw a plea of guilty

or no contest may be made only before sentence is imposed; but to correct manifest

injustice, the court after sentence may set aside the judgment of conviction and

permit the defendant to withdraw his or her plea.” Regarding a presentence motion

to withdraw a guilty plea, while generally such a motion should be freely and

liberally granted, the Supreme Court of Ohio has instructed that “[t]he decision to

grant or deny a presentence motion to withdraw a guilty plea is within the sound

discretion of the trial court.” State v. Xie, 62 Ohio St.3d 521, 527, 584 N.E.2d 715

(1992), paragraph two of the syllabus. “A defendant does not have an absolute right

to withdraw a guilty plea prior to sentencing. A trial court must conduct a hearing

in order to determine whether there is a reasonable and legitimate basis for the
withdrawal of the plea.” Id. at paragraph one of the syllabus; State v. Resto, 8th

Dist. Cuyahoga No. 109109, 2020-Ohio-4299, ¶ 10.

               A trial court does not abuse its discretion in overruling a motion to

withdraw a guilty plea:

      (1) where the accused is represented by highly competent counsel,
      (2) where the accused was afforded a full hearing, pursuant to
      Crim. R. 11, before he entered the plea, (3) when, after the motion to
      withdraw is filed, the accused is given a complete and impartial
      hearing on the motion, and (4) where the record reveals that the court
      gave full and fair consideration to the plea withdrawal request.

State v. Peterseim, 68 Ohio App.2d 211, 428 N.E.2d 863 (8th Dist.1980), paragraph

three of the syllabus.

               We have recognized additional factors that may be considered in

determining the merits of a motion to withdraw plea, including but not limited to:

      (5) whether the motion was made timely; (6) whether the motion
      states specific reasons for withdrawal; (7) whether the defendant
      understood the nature of the charges and the possible penalties;
      (8) whether the defendant was perhaps not guilty or had a complete
      defense; and (9) whether the state would suffer prejudice if the
      defendant is allowed to withdraw the plea.

State v. Hines, 8th Dist. Cuyahoga No. 108326, 2020-Ohio-663, ¶ 10, citing State v.

Benson, 8th Dist. Cuyahoga No. 83178, 2004-Ohio-1677, ¶ 9; State v. Sellers, 10th

Dist. Franklin No. 07AP-76, 2007-Ohio-4523, ¶ 34; and State v. Moore, 8th Dist.

Cuyahoga No. 98132, 2012-Ohio-5734, ¶ 13.

               Our review of the record reveals that McGee was represented by

competent counsel who negotiated a favorable plea agreement with considerably

better terms than conviction on the indictment. McGee was afforded a full plea
hearing in which he was informed of, and indicated that he understood the nature

of, the charges and possible penalties. Further, McGee expressed satisfaction with

counsel. Although made orally, the trial court granted McGee an opportunity to

address the court on the reasons for his motion to withdraw his plea. McGee voiced

general reasons for wanting to withdraw his plea and made no claims of innocence

or asserted any potential defenses to the charges in the indictment. Based upon the

totality of the circumstances, we cannot say the trial court abused its discretion by

denying the motion to withdraw the plea and we overrule the third assignment of

error is overruled.

               In his second assignment of error, McGee argues that he suffered

ineffective assistance of counsel where counsel did not file a motion to withdraw

plea. To establish ineffective assistance of counsel, a defendant must demonstrate

that counsel’s performance both fell below an objective standard of reasonable

representation and he was prejudiced by counsel’s deficient performance. State v.

Drummond, 111 Ohio St.3d 14, 2006-Ohio-5084, 854 N.E.2d 1038, ¶ 205, citing

Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674, (1984).

Prejudice is established when the defendant demonstrates “a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceedings would

have been different.     A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Strickland at 694. The failure to prove

either prong of the Strickland two-part test makes it unnecessary for a court to

consider the other prong. State v. Madrigal, 87 Ohio St.3d 378, 388-389, 721
N.E.2d 52 (2000), citing Strickland at 697. Because we find that the trial court did

not abuse its discretion in denying the motion to withdraw plea, McGee has not

demonstrated that had he filed a written motion to withdraw plea, there is a

reasonable probability that the trial court would have granted the motion.

Accordingly, the second assignment of error is overruled.

      D.  THE TRIAL COURT MADE THE NECESSARY
      FINDINGS TO IMPOSE CONSECUTIVE SENTENCES AND
      THOSE FINDINGS WERE NOT CONTRADICTED BY THE
      RECORD

               McGee’s fourth assignment of error reads:

      The trial court erred by sentencing appellant to a consecutive
      sentence.

               When imposing consecutive sentences, the trial court must make

findings as mandated by R.C. 2929.14(C)(4) and incorporate those findings in the

sentencing entry. State v. Hudson, 8th Dist. Cuyahoga Nos. 108841 and 109011,

2020-Ohio-3972, ¶ 9, citing State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177,

16 N.E.3d 659, ¶ 37. Pursuant to R.C. 2929.14(C)(4), before the court may impose

consecutive sentences, it must first find that consecutive sentences are 1) necessary

to protect the public from future crime or to punish the offender; and 2) not

disproportionate to the seriousness of the offender’s conduct and to the danger the

offender poses to the public. Additionally, R.C. 2929.14(C) requires the trial court

to find any of the following factors:

      (a) The offender committed one or more of the multiple offenses while
      the offender was awaiting trial or sentencing, was under a sanction
      imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the
      Revised Code, or was under post-release control for a prior offense.

      (b) At least two of the multiple offenses were committed as part of one
      or more courses of conduct, and the harm caused by two or more of
      the multiple offenses so committed was so great or unusual that no
      single prison term for any of the offenses committed as part of any of
      the courses of conduct adequately reflects the seriousness of the
      offender’s conduct.

      (c) The offender’s history of criminal conduct demonstrates that
      consecutive sentences are necessary to protect the public from future
      crime by the offender.

               In making these findings, the trial court need not state its reasons for

imposing consecutive sentences, nor is it required to give a verbatim recitation of

the language of R.C. 2929.14(C).        State v. Read-Bates, 8th Dist. Cuyahoga

Nos. 108848, 108849, 108850 and 108851, 2020-Ohio-3456, ¶ 33.

               We may overturn consecutive sentences only if we clearly and

convincingly find that “(1) ‘the record does not support the sentencing court’s

findings under * * * [R.C. 2929.14(C)(4)],’ or (2) ‘the sentence is otherwise contrary

to law.’” State v. Rapier, 8th Dist. Cuyahoga No. 108583, 2020-Ohio-1611, ¶ 7,

quoting R.C. 2953.08. “[A]s long as the reviewing court can discern that the trial

court engaged in the correct analysis and can determine that the record contains

evidence to support the findings, consecutive sentences should be upheld.” Hudson

at ¶ 12, quoting Bonnell at ¶ 29.

               In this case, the trial court stated the reasons for imposing

consecutive sentences:
      [T]hese cases are rare, and they are always shocking when they occur.
      If there is ever a case that justifies consecutive time, this is it. This is
      it. Shame on you, Mr. McGee. You do not deserve to walk amongst
      the free. You are a physical terrorist for what you did to [C.J.].

      ***

      I find a 16-year sentence on the sexual battery case is not
      disproportionate to what occurred. You put your penis in the victim’s
      anus and in her vagina. You were violent with her while doing so. You
      dragged her around the carpet. You threatened to tie her up with
      cords. You mentioned about a knife, i.e., the chopper in the
      presentence investigation. I mean, you know, who does this other
      than like Idi Amin. You’re a monster. So the harm is so great or
      unusual that a single term does not accurately reflect the seriousness
      of the conduct. Sixteen years is not disproportionate to the acts
      committed by you.

(Emphasis added.)

               The trial court’s statements that McGee did “not deserve to walk

amongst the free” and was “a physical terrorist for what you did to [C.J.]” reflect that

the trial court believed consecutive sentences were necessary to punish McGee for

his admitted crimes. R.C. 2929.14(C)(4). Further, given the facts and circumstances

of McGee’s crimes and the impact of the crimes upon the victim, the trial court’s

finding that “a 16-year sentence on the sexual battery case is not disproportionate to

what occurred” is supported by the record. R.C. 2929.14(C). Finally, the trial court

considered the victim’s report of the facts of the crime and her statements regarding

the effect those crimes had upon her and found that “the harm is so great or unusual

that a single term does not accurately reflect the seriousness of the conduct.” R.C.

2929.14(C)(4)(b).
                Given the nature of the crimes and the trial court’s findings, we

cannot say that the imposition of consecutive sentences in this case is clearly

contrary to law or not supported by the record. McGee’s fourth assignment or error

is overruled.

III. CONCLUSION

                McGee was convicted after entering a plea bargain with the state of

Ohio. The trial court did not abuse its discretion in denying his motions for

discharge of counsel and to withdraw his plea where McGee was general in voicing

his dissatisfaction with counsel, he was informed of the maximum penalties he

faced, he understood the maximum penalties he faced, and he stated to the trial

court during his plea that he was satisfied with counsel’s representation. Further,

McGee did not suffer ineffective assistance of counsel where counsel did not file a

motion to withdraw plea before sentencing and McGee did not show a probability

that the outcome would be different. Finally, the trial court stated the consecutive

findings on the record and we cannot say that the findings are contrary to law.

                Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.           The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_________________________________
MICHELLE J. SHEEHAN, PRESIDING JUDGE

CORNELIUS J. O’SULLIVAN, JR., J., and
MARY J. BOYLE, J., CONCUR
KEYWORDS:

Motion to discharge counsel; motion to withdraw plea; abuse of discretion;
ineffective assistance of counsel; consecutive sentences; R.C. 2929.14(c)(4).

Appellant was convicted after entering into a plea bargain with the state of Ohio.
The trial court did not abuse its discretion in denying his motions for discharge of
counsel and to withdraw his plea where appellant was general in voicing his
dissatisfaction with counsel, was informed of the maximum penalties he faced,
understood the maximum penalties he faced, and stated to the trial court that he
was satisfied with counsel’s representations. Appellant did not suffer ineffective
assistance of counsel where counsel did not file a motion to withdraw plea before
sentencing where he did not show a probability that the outcome would be different.
Finally, the trial court stated the consecutive findings on the record.